         Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 1 of 7



                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA



DAVID WEINHOFFER, as liquidating                    CIVIL ACTION
Trustee of OFFSHORE SPECIALTY
FABRICATORS LLC

VERSUS                                              NO. 19-11175

DAVIE SHORING, INC.                                 SECTION D (1)


                                      ORDER

          Before the Court is defendant Davie Shoring, Inc.’s Motion for Partial

Summary Judgment. 1 The motion is opposed, 2 and Davie Shoring has filed a reply. 3

Because an issue of material fact exists, the Court denies the motion.

    I.       FACTUAL BACKGROUND

          On October 1, 2017, Offshore Specialty Fabricators LLC (“OSF”) filed for

bankruptcy in the United States Bankruptcy Court, Southern District of Texas (the

“Bankruptcy Court”). 4 On October 28, 2018, the Bankruptcy Court issued an Order

confirming the official committee of unsecured creditors of OSF’s First Amended Plan

of Liquidation under Chapter 11 of the Bankruptcy Code, and approved David

Weinhoffer as the Liquidating Trustee of the Liquidating Trust. 5 On December 5,

2018, OSF and Weinhoffer entered into a Liquidating Trust Agreement, which vests



1 R. Doc. 60.
2 R. Doc. 67.
3 R. Doc. 76.
4 R. Doc. 1 at p. 2.
5 Id. at p. 3.
      Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 2 of 7



in Weinhoffer the right to pursue any and all portions of the Liquidating Trust

Assets. 6 OSF sought the Bankruptcy Court’s approval of a sale of its non-barge assets

on behalf of the Trust, including a large housing module (hereafter, “the Module”).

The Bankruptcy Court approved OSF’s request and the sale of the module pursuant

to a public bid process. 7

        On April 24, 2018, OSF entered into an Auction Agreement with Henderson

Auctions in which OSF agreed to sell the Module to the highest bidder. 8 On May 16,

2018, the Module was placed for sale via online auction. 9 Defendant, Davie Shoring,

Inc., placed the highest bid at $177,500 to purchase the Module. Although the module

was for sale online, Warren Davie of Davie Shoring testified that he placed his bid by

calling Jeff McCon of Henderson Auctions. 10 Warren Davie submitted an affidavit in

which he attests that he reviewed certain Henderson Auction Terms and Conditions

(herein, the “Terms and Conditions”), which included a stipulated damages clause,

for the sale of the Module online before the sale. 11 But when questioned at his

deposition, Davie could not say where he read the Terms and Conditions. 12 Moreover,

McCon states in his affidavit that he had no personal knowledge of the Terms and

Conditions. 13




6 Id.
7 Id. at p. 4.
8 Id
9 Id.
10 R. Doc. 67-3 at 4.
11 R. Doc. 60-3 at 1 ¶ 4.
12 R. Doc. 67-3 at 6.
13 R. Doc. 67-6 at 1 ¶ 4.


                                          2
      Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 3 of 7



        Davie Shoring did not remit payment for the Module. 14 On June 12, 2019,

Weinhoffer, as liquidating trustee of OSF, filed a Complaint against Davie Shoring,

Inc. to recover for the failed auction sale on May 16, 2018. 15

        Defendant Davie Shoring now moves for partial summary judgment. 16

Specifically, Davie Shoring contends that its damages are limited by a stipulated

damages clause in the Terms and Conditions which states that “[u]npaid bidders will

be declared in default and will be liable for 20% of the bid price or a minimum of

$500, whichever is greater.”17 In its Motion for Partial Summary Judgment, Davie

Shoring argues that this term was listed on the Henderson Auction website which

was used to auction the Module, that Davie reviewed the Terms and Conditions

before entering a contract to buy the module, and that enforcement of the stipulated

damages clause is not manifestly unreasonable.18

        In his opposition, 19 plaintiff argues there are issues of material fact regarding

whether the Terms and Conditions, including the stipulated damages clause, are

binding on the parties. He first argues that stipulated damages provision did not

apply to the sale of the Module, as that term is pulled from a digital archive and a

review of the digital archive from 2018 shows terms that differ from the ones

defendants claim control the contract, including the stipulated damages clause. 20

Plaintiff also argues that Henderson Auctions was not authorized by plaintiff to limit


14 Id. at p. 5.
15 R. Doc. 1.
16 R. Doc. 60.
17 R. Doc. 60-2 at 9.
18 See generally R. Doc. 60-1.
19 R. Doc. 67.
20 Id. at 5-7.


                                             3
      Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 4 of 7



the damages for plaintiff with a stipulated damages clause. 21 Plaintiff next argues

that there was no “meeting of the minds” between Davie and Jeff McCon as to the

stipulated damages clause, and therefore the clause is either not enforceable or was

superseded by the verbal agreement between Davie and McCon. 22 Finally, plaintiff

argues that the terms are ambiguous, and if they are to be enforced, they must be

enforced along with provisions requiring defendant to pay interest as well as

moving/storage fees. 23

        Defendant filed a Reply 24 in which it argues that plaintiff’s use of a digital

archive to identify the relevant terms is flawed, and that using the website correctly

yields a webpage with the full Terms and Conditions, including the stipulated

damages clause. 25 Defendant also argues that Henderson Auctions had the authority

to set the terms for the sale, including limiting damages, or, alternatively, that Davie

acted reasonably in relying on the terms. 26 It further argues that Davie Shoring is

not bound by an agreement between Henderson Auctions and plaintiff. 27 Finally, it

argues that Davie stated in his affidavit and at his deposition that he reviewed the

terms before the auction, so there was necessarily a “meeting of the minds” between

the parties. 28




21 Id. at 13-14.
22 Id. at 13-17.
23 Id. at 21-22.
24 R. Doc. 76.
25 Id. at 6-9.
26 Id. at 3-4.
27 Id. at 5-6.
28 Id. at 4-5.


                                           4
       Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 5 of 7



     II.      LEGAL STANDARD

           Summary judgment is proper if the movant shows there is no genuine dispute

as to any material fact and that it is entitled to judgment as a matter of law. 29 If the

movant shows the absence of a disputed material fact, the non-movant “must go

beyond the pleadings and designate specific facts showing that there is a genuine

issue for trial.” 30 The Court views facts and draws reasonable inferences in the non-

movant’s favor. 31 The Court neither assesses credibility nor weighs evidence at the

summary judgment stage. 32


     III.     ANALYSIS

           This dispute involved the formation of a contract. “Four elements are necessary

for formation of a contract in Louisiana: (1) capacity, (2) consent, (3) certain object,

and (4) lawful cause.” 33 “A contract is formed by the consent of the parties established

through offer and acceptance.” 34 “Unless the law prescribes a certain formality for

the intended contract, offer and acceptance may be made orally, in writing, or by

action or inaction that under the circumstances is clearly indicative of consent.” 35

Moreover, “it is horn book law that the consent of the parties is necessary to form a

valid contract and where there is no meeting of the minds between the parties the

contract is void for lack of consent.” 36 “A party who demands performance of an


29 FED. R. CIV. P. 56(a).
30 McCarty v. Hillstone Restaurant Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017).
31 Vann v. City of Southaven, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
32 Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (internal citation omitted).
33 Philips v. Berner, 789 So. 2d 41, 45 (La. App. 4 Cir. 2001).
34 La. Civ. Code art. 1927.
35 Id.
36 Philips, 789 So. 2d at 45.


                                                   5
     Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 6 of 7



obligation must prove the existence of the obligation.” 37 The existence or the validity

of a contract is a question of fact. 38

       A defendant need not demonstrate numerous issues of fact to defeat a motion

for summary judgment; a single disputed issue of material fact will suffice. Drawing

all inferences in favor of plaintiff—as the Court must at this stage 39—the Court finds

that an issue of material fact exists as to whether there was a “meeting of the minds”

of the parties regarding the Terms and Conditions that precludes summary

judgment. Warren Davie attests in his declaration that he reviewed the Terms and

Conditions for the sale of the Module on Henderson Auctions’ website “[i]n

preparation for participating in the auction.” 40 And in his deposition, he stated that

he would have read the Terms and Conditions “at some point” and that “I can’t say

when I read it, but it was definitely . . . before the auction, yes, in question.” 41 But

other portions of Davie’s deposition call this into question. When asked if he reviewed

the Terms and Conditions on Henderson Auction’s website, Davie stated “I don’t

know where I read it, I really don’t.” 42 Moreover, Davie testified at his deposition

that although he was “following [the auction] on [his] iPad” he did not fill out any

paperwork to make a bid, but rather communicated his bid to Jeff McCon by

telephone. 43 And McCon specifically testified in his declaration that he has “no

personal knowledge of the details of the advertisement prepared by Henderson


37 La. Civ. Code art. 1831.
38 Mark A. Gravel Properties, LLC v. Eddie’s BBQ, LLC, 139 So. 3d 653, 658 (La. App. 3 Cir. 2014).
39 Vann, 884 F.3d at 309.
40 R. Doc. 60-3 at 1 ¶ 4.
41 R. Doc. 67-3 at 6.
42 Id.
43 Id. at 4.


                                                 6
      Case 2:19-cv-11175-WBV-JVM Document 104 Filed 08/12/20 Page 7 of 7



Auctions for the Module and placed on its webpage, including any terms and

conditions for the auction of the Module, outside of what I have been told by others.” 44

            This evidence, taken together, is sufficient to create an issue of material fact

as to whether there was a “meeting of the minds” between the parties regarding the

Terms and Conditions. And because it is “horn book law that . . . where there is no

meeting of the minds between the parties the contract is void for lack of consent” 45

this issue of material precludes summary judgment as to the enforceability of the

stipulated damages clause.

     IV.      CONCLUSION

           IT IS HEREBY ORDERED that Davie Shoring, Inc.’s Motion for Partial

Summary Judgment 46 is DENIED.

           New Orleans, Louisiana, August 11, 2020.



                                                   ______________________________________
                                                   WENDY B. VITTER
                                                   UNITED STATES DISTRICT JUDGE




44 R. Doc. 67-6 at 1 ¶ 4.
45 Philips, 789 So. 2d at 45.
46 R. Doc. 60.


                                               7
